Title: To John Adams from Benjamin Rush, 18 October 1811
From: Rush, Benjamin
To: Adams, John



My dear old friend,
Philadelphia Octobr 18th: 1811

All my family rejoice with yours in the happy issue of the operation performed upon Mrs Smiths breast. The enclosed letter is intended as an answer to her’s to me, and to serve the further purpose of exciting in her a belief that her Cure will be radical & durable. I consider her as rescued from a premature grave.
Since my last letter to you it has pleased God to make all my family very happy in the return of my 3rd: Son Dr James Rush, and my 2nd: daughter Mary Manners with her two children, from England where they have spent two years & some months. This passage was long & extremely dangerous. This has encreased our gratitude to heaven and our joy for their return. My Son has spent his time profitably. He has brought home a mass of useful information not only in Medicine, but upon many other Subjects. I expect to be very much relieved from some of my labours by him. His amiable & unassuming manners had recommended him to my patients before he went abroad. These he has brought back with him with a stock of useful practical knowledge in his profession. My daughter’s husband will follow her in the Spring. His regiment is still in Canada.
Adieu my dear Sir. With love & congratulations to all your family I am ever yrs
Benjn: Rush